ACCEPTED
                                                                                                                                         05-15-01274-CR
                                                                                                                              FIFTH COURT OF APPEALS
                                                                                                                                         DALLAS, TEXAS
Appellate Docket Number:        05-15-01274- CR                                                                                    10/30/2015 1:01:57 PM
                                                                                                                                              LISA MATZ
                                                                                                                                                  CLERK
Appellate Case Style: Style:    Randall Charles Plowman
                          Vs.   State of Texas

                                                                                                                FILED IN
Companion Case:                                                                                          5th COURT OF APPEALS
                                                                                                              DALLAS, TEXAS
                                                                                                         10/30/2015 1:01:57 PM
                                                                                                                LISA MATZ
Amended/corrected statement:                                                                                      Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Randall                                                        Lead Attorney
Middle Name: Charles                                                   First Name:          Lara
Last Name:      Plowman                                                Middle Name: E.
Suffix:                                                                Last Name:           Bracamonte
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond: $0.00                                                      Appointed                      District/County Attorney
Pro Se:                                                                    Retained                       Public Defender
                                                                       Firm Name:              Lara E. Bracamonte, Attorney at Law
                                                                       Address 1:           101 W. Louisiana St.
                                                                       Address 2:           Ste. 208
                                                                       City:                McKinney
                                                                       State:       Texas                          Zip+4:   75069
                                                                       Telephone:           (214) 931-8397          ext.
                                                                       Fax:         (214) 504-1274
                                                                       Email:       bracamontelaw@gmail.com
                                                                       SBN:         24051662

                                                                                                                            Add Another Appellant/
                                                                                                                                  Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:                                                                             Lead Attorney
Middle Name:                                                                    First Name:          John
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Rolater
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed              District/County Attorney
Pro Se:                                                                             Retained                   Public Defender
                                                                                Firm Name:              Collin County District Attorney
                                                                                Address 1:           2100 Bloomdale Rd
                                                                                Address 2:           Ste. 20004
                                                                                City:                McKinney
                                                                                State:       Texas                        Zip+4:    75071
                                                                                Telephone:           (972) 548-4323         ext.
                                                                                Fax:
                                                                                Email:       jrolater@co.collin.tx.us
                                                                                                                                    Add Another Appellee/
                                                                                SBN:                                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:          jury or     non-jury?
                                       Sex Offenses
or type of case):                                                               Date notice of appeal filed in trial court: August 19, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: July 16, 2015
Offense charged: Possession of Child Pornography                                Punishment assessed:

Date of offense:    April 2, 2014                                                Is the appeal from a pre-trial order?        Yes      No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: August 14, 2015
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes      No                                If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: August 17, 2015
Date of hearing:                                         NA
Date of order:     August 17, 2015                       NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: August 17, 2015



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    219th District Court                                            Clerk's Record:
County: Collin County                                                     Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            219-81701-2014           Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: August 19, 2015
                                                                          If no, date it will be requested:
First Name:       Scott                                                   Were payment arrangements made with clerk?
Middle Name: J.                                                                                                    Yes      No   Indigent
Last Name:        Becker
Suffix:
Address 1:        2100 Bloomdale Rd.
Address 2:        Ste. 20132
City:             McKinney
State:    Texas                      Zip + 4: 75071
Telephone:        (972) 548-4402         ext.
Fax:
Email: 219@collincountytx.gov


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: August 19, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Indu
Middle Name:
Last Name:        Bailey
Suffix:
Address 1:        2100 Bloomdale Rd
Address 2:        Ste. 20132
City:             McKinney
State:    Texas                      Zip + 4: 75071
Telephone:        (972) 548-4402         ext.
Fax:
Email: ibailey@collincountytx.gov


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: October 30, 2015

                                                                                      State Bar No: 24051662
Printed Name:

Electronic Signature: Lara E. Bracamonte                                              Name: Lara E. Bracamonte
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on October 30, 2015           .




Signature of counsel (or pro se party)                            Electronic Signature: Lara E. Bracamonte
                                                                         (Optional)

                                                                  State Bar No.:      24051662
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: October 30, 2015
Manner Served: Email
First Name:       John
Middle Name:
Last Name:        Rolater
Suffix:
Law Firm Name: Collin County District Attorney
Address 1:        2100 Bloomdale Rd.
Address 2:        Ste. 20004
City:             McKinney
State     Texas                      Zip+4: 75071

Telephone:        (972) 548-4323       ext.
Fax:
Email:    jrolater@collin.co.tx.us




                                                     Page 5 of 5